O’DONNELL, Senior Judge,
concurring in part and dissenting in part:
I agree with the majority with respect to sufficiency and the question of the trial counsel’s qualification. I dissent, however, on the issue of multiplicity. I would hold that the two offenses are multiplicious for both findings and sentence.
When the appellant entered the barracks and the room in the barracks, this single act resulted in a violation of a local regulation. It also constituted an unlawful entry under the general article. Entering the barracks was a necessary preliminary to entering the room in the barracks. The Government in an act of pleonastic pleading has split this single transaction into two parts by treating the entry into the barracks as a regulatory violation and the entry into the room as an unlawful entry under the general article. Under this philosophy, an accused could be convicted of four offenses — two unlawful entries and two regulatory violations. Whatever test for multiplicity is used — and there is certainly one for every persuasion * — it is unfair in my opinion for the appellant to stand convicted of two offenses for his single act. Under the circumstances, I would dismiss the unlawful entry charges and reassess the sentence.

 It is time for the Court of Military Appeals to untangle this judicial thicket by adopting a workable test for multiplicity. See United States v. Lyles, 14 M.J. 771 (ACMR 24 September 1982).